Citation Nr: 1646378	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  08-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a kidney condition, to include as secondary to diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and/or due to exposure to herbicides.  

3.  Entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus type II and/or due to exposure to herbicides.  

4.  Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus type II and/or due to exposure to herbicides.  

5.  Entitlement to service connection for a skin condition of the feet, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  

8.  Entitlement to a total disability rating based upon individual unemployabilitly (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967, including service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) from July 2007, June 2009, and March 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

These matters were previously remanded by the Board in August 2015 for additional development.  To the extent that the issues listed within the August 2015 Board decision did not include entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus type II and/or due to exposure to herbicides, the matter was properly appealed by the Veteran and addressed within the remand narrative section; therefore, the Board has properly included the issue as listed above.  

As discussed below, the Board finds there has been substantial compliance with its prior remand directives, such that an additional remand is not required regarding the Veteran's claims of entitlement to service connection for a kidney condition, a skin condition, and an acquired psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  

The issues of entitlement to service connection for hypertension, an eye condition, heart disease, and bilateral hearing loss, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic skin disability of the feet did not have onset during active service and is not otherwise etiologically related to active service, to include presumed exposure to herbicides.  

2.  The Veteran has not been diagnosed with PTSD in accordance with the DSM.  

3.  The Veteran does not have a chronic acquired psychiatric disorder which is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition of the feet, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with adequate notice regarding his service connection claims discussed herein within April 2006 and February 2013 notice letters.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was afforded relevant VA examinations and/or opinions in July 2007, February 2013, December 2014, and most recently, in October 2015 and January 2016, in accordance with the August 2015 Board remand directives.  When read together, and considered as a whole, the examinations and resulting opinions are adequate to decide the Veteran's claims discussed herein, because they were based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's relevant medical history, and they include reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand is not required regarding the claims adjudicated herein.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Veteran has not identified any additional relevant evidence to be added to the claims file regarding the claims adjudicated herein.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2015), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Skin Condition  

The Veteran claims entitlement to service connection for a skin condition of the feet, to include as due to exposure to herbicides.  

Service treatment records do not document any complaints, treatment, or diagnosis of a skin condition of the feet.  An April 1956 pre-induction examination, October 1966 induction examination, and October 1967 separation examination each document normal relevant clinical evaluations, and the Veteran denied any relevant conditions within concurrent reports of medical history.  

Post-service VA treatment records from June 2007 document the Veteran's tinea pedis which required prescription clotrimazole medication.  In March 2012, a VA podiatrist diagnosed shoe dermatitis and onychomycosis.  

Upon VA examination in October 2015, the Veteran reported that he came home from active service in Vietnam with a fungus on his feet, which he attributed to poor hygiene and bathing facilities.  He reported being diagnosed with antifungal medication, and showed the examiner a container for prescription ketoconazole from October 1990 in support of his claim.  Following the examination, the VA examiner concluded that the Veteran's prior skin condition has resolved, as there was no evidence of active skin disease upon current examination.  

Thereafter, in January 2016, the VA examiner opined that the Veteran's previously diagnosed and resolved tinea pedis was less likely than not related to the Veteran's active service, to include presumed exposure to herbicides.  The examiner stated that medical literature did not recognize an etiologic nexus between tinea and exposure to herbicides; rather, medical literature indicated that tinea pedis is caused by a fungus that infects the skin.  Additionally, the examiner noted that the evidence of antifungal treatment in October 1990 was years after the Veteran's discharge from active service; moreover, a skin examination at discharge was normal, and the Veteran denied any skin diseases in a concurrent report of medical history.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a skin condition of the feet, to include as due to exposure to herbicides.  

While the evidence documents the Veteran's post-service diagnosis of tinea pedis, as noted above, service treatment records do not document that a skin disability first had onset during active service.  The Veteran's service treatment records confirm that he served in Vietnam; therefore, he is presumed to have been exposed to herbicides during active service.  38 C.F.R. § 3.307(a)(6)(iii).  However, a skin condition such as tinea pedis is not a disability which has been presumptively linked to herbicide exposure; therefore, service connection on this presumptive basis is not warranted.  38 C.F.R. § 3.309(e).  Moreover, there is no probative evidence of a nexus between a chronic skin condition of the feet and the Veteran's active service, to include his presumed exposure to herbicides.  

The Veteran's statements reporting observable skin symptoms, such as a fungal infection, are probative evidence, see Layno v. Brown, 6 Vet. App. at 469; however, to the extent that the Veteran's statements attempt to assert a nexus between a current skin condition and his active service, to include presumed herbicide exposure, such statements are afforded little probative value, as the Veteran is not shown to possess medical or dermatologic expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that the Veteran's reports that his skin condition had onset during active service are inconsistent with service treatment records discussed above, such reports are also afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Indeed, the January 2016 VA examiner concluded that the Veteran's previously diagnosed and resolved tinea pedis was less likely than not related to the Veteran's active service, to include presumed exposure to herbicides.  The examiner stated that medical literature did not recognize an etiologic nexus between tinea and exposure to herbicides; rather, tinea pedis is caused by a fungus that infects the skin.  Additionally, the VA examiner pointed out that is was many years from the Veteran's discharge from active service, at which time he denied any skin conditions and none were found upon examination, and the first evidence of treatment for a fungal infection in October 1990.  

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a skin condition of the feet, to include as due to exposure to herbicides.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  




II.B.  Service Connection - Acquired Psychiatric Disorder  

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  

Service treatment records do not document any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  An April 1956 pre-induction examination, October 1966 induction examination, and October 1967 separation examination each document normal psychiatric evaluations, and the Veteran denied any psychiatric symptoms within concurrent reports of medical history.  

Post-service VA treatment records from June 2005 document a diagnostic impression of depressive disorder, not otherwise specified (NOS), and a need to rule out adjustment disorder with anxious mood.  Private treatment records from February 2006 document that the Veteran displayed PTSD symptoms.  VA treatment records from August 2006 document that the Veteran had a positive depression screen, and that he may have major depressive disorder (MDD).  

Upon VA PTSD examination in July 2007, the Veteran claimed that he had PTSD as a result of combat related stressors while in Vietnam.  The examiner noted that his reported stressors, including attacks on his unit which resulted in two soldiers being killed, had been confirmed.  However, following the psychiatric examination, the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  Rather, he diagnosed dysthymic disorder; additionally, Axis IV stressors were identified as economic problems.  

SSA disability records document an August 2008 psychiatric evaluation which includes a diagnosis of generalized anxiety disorder and a rule out dysthymic disorder.  A September 2008 psychiatric record also documents a diagnosis of dysthymic disorder.  

The Veteran was afforded another VA PTSD examination in December 2014.  Again, following a psychiatric examination, the VA examiner found that the Veteran's psychiatric symptoms did not meet the diagnostic criteria for PTSD; rather, he diagnosed an unspecified depressive disorder, based on the review of the claims file, a psychiatric history, and a mental status examination.  

Most recently, in October 2015, the same examiner who rendered the December 2014 opinion concluded (based upon a review of the claims file, a psychiatric history, and a mental status examination) that there was evidence to support a DSM-V diagnosis of depressive disorder and DSM-IV diagnosis of depressive disorder, NOS.  The examiner opined that the Veteran's depressive condition less likely than not had onset during active service, was chronically worsened during active service, or was related to any incident of active service (including the Veteran's verified stressor), or was manifest as a psychosis within one year after discharge from active service.  The examiner pointed out that after careful review of the claims file, there was no evidence of psychiatric complaints, findings, or treatment prior to, during, or within one year of active service.  Additionally, the Veteran's first documented psychiatric treatment in 2005 was due to identified stressors including economic problems.  

Based upon a thorough review of the evidence of record, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  

The Board acknowledges the Veteran's lay assertions that he has an acquired psychiatric disorder due to active service, including his confirmed stressor events.  Moreover, such assertions are competent insofar as they relate observable symptoms.  See Layno, supra.  However, the Veteran does not possess the competence to render a nexus opinion which links a complex psychiatric condition to his active service, to include his confirmed in-service stressor, as this requires specialized medical and psychiatric expertise.  See Jandreau v, supra.  Therefore, to the extent that the Veteran's lay statements assert a nexus between a current acquired psychiatric disorder and active service, to include his confirmed in-service stressor, such statements are afforded little probative value.  

Notably, the preponderance of probative post-service medical evidence does not show that the Veteran has been diagnosed with PTSD.  To the extent that the Veteran has been diagnosed with alternative psychiatric conditions, including depressive disorder, the most probative evidence of record is the October 2015VA examiner's opinion (based upon a review of the claims file, a psychiatric history, and a mental status examination) that the Veteran's diagnosed depressive disorder, was less likely than not related to active service, including the Veteran's verified stressor.  The examiner supported his negative nexus opinion with reference to the lack of in-service psychiatric complaints and a lack of documented psychiatric complaints until in 2005, which were documented to be due to identified stressors including economic problems, rather than the Veteran's verified in-service stressor.  

Given the above, the Board finds that preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a skin condition of the feet, to include as due to exposure to herbicides, is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, is denied.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claims of entitlement to service connection for hypertension, an eye condition, a kidney condition, a heart condition, and bilateral hearing loss, and entitlement to a TDIU rating.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


I.  Hypertension  

Regarding his claim of entitlement to service connection for hypertension, the August 2015 Board remand noted that hypertension is not a condition presumed to be the result of herbicide exposure under 38 C.F.R. § 3.309(e) (2015); however, the Board properly found that a nexus opinion was warranted based upon a 2008 study and 2010 update of the National Academy of Sciences (NAS) which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

In December 2015, a VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by active service.  He noted that the Veteran's hypertension was diagnosed in 2009 and that some of the risk factors for hypertension included age, race, family history, being overweight or obese, not being physically active, using tobacco, too much salt, too little potassium in the diet, too little vitamin D in the diet, drinking too much alcohol, stress, and certain chronic conditions.  In January 2016, the same VA examiner again noted some of the risk factors associated with hypertension and opined that the Veteran's hypertension was less likely than not associated with his presumed exposure to herbicides because he was unaware of any medical literature that substantiates a claim that hypertension is directly caused by exposure to herbicides.  

Unfortunately, the December 2015 and January 2016 opinions are inadequate to adjudicate the Veteran's claim of entitlement to service connection for hypertension.  While the examiner listed some risk factors for hypertension to support the negative nexus opinion, there was no additional discussion as to whether some or any of these risk factors were the cause of the Veteran's hypertension, as opposed to his active service.  Additionally, insofar as the Veteran has claimed that his hypertension is due to his presumed exposure to herbicides, the VA examiner's January 2016 conclusion was based upon his lack of awareness of medical literature that supported such a relationship, which fails to consider the 2008 and 2010 NAS studies which show "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  As such, an addendum opinion which specifically considers and discusses the NAS studies must be obtained upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.  

II.  Intertwined Claims - Eye, Kidney, Heart, TDIU  

Finally, the Veteran's claims of entitlement to service connection for an eye condition and a heart condition, and entitlement to a TDIU rating are inextricably intertwined with his claim of entitlement to service connection for hypertension.  See Harris v Derwinski, 1 Vet App 180, 183 (1991).  

As noted in the prior August 2015 Board remand, the Veteran's eye condition was diagnosed as hypertensive retinopathy following an April 2009 VA examination.  Hypertensive retinopathy is "retinopathy associated with essential or malignant hypertension."  Dorland's Illustrated Medical Dictionary, 1634 (32d ed. 2012).  Therefore, if the Veteran's hypertension were eventually service-connected, then an examination and opinion to determine whether his hypertensive retinopathy is related to his hypertension would be warranted.  As such, remand is again warranted, pending development of the Veteran's hypertension claim.  See Harris, 1 Vet. App. at 183.  

An August 2006 VA kidney examination documents the Veteran's medical history including three or four past episodes of kidney stones.  The Veteran stated that he was told these were due to gout which he first experienced in 1968, and most recently in 2002.  The VA examiner noted that a review of up to date medical literature did not relate his current mild renal insufficiency to herbicide exposure, but notably, the examiner stated that his claimed kidney condition could be related to hypertension.  Given this indication that the Veteran's claimed kidney condition may be associated with his claimed hypertension, it is inextricably intertwined and must also be remanded.  Id.  

Following the August 2015 Board remand, a January 2016 VA opinion concluded that the Veteran's hypertensive heart disease was caused by his hypertension.  Therefore, the outcome of the Veteran's claim of entitlement to service connection for hypertension could have a significant impact upon his claim for a heart condition.  Id.  

Similarly, the outcomes of the service connection claims remanded herein may have a substantial effect on the merits of the Veteran's claim of entitlement to a TDIU rating; therefore, the TDIU claim remains inextricably intertwined and must also be remanded.  Id.  

III.  Bilateral Hearing Loss  

The Veteran's claim of entitlement to service connection for bilateral hearing loss was remanded by the Board in August 2015 due to inadequate prior VA opinions from March 2013 and September 2014 which were based largely upon the fact that the Veteran had normal hearing upon separation from active service.  

Thereafter, in October 2015, the same VA examiner again noted that service treatment records did not document complaints of hearing loss while in active service, or within one year after release of service.  The examiner also noted VA treatment records showed audiological follow up for the first time in February 2010, which was forty-three years after the Veteran's release from active service, at which time the Veteran reported normal hearing.  The examiner stated that the Veteran's hearing loss could be the result of a natural aging process, or due to hereditary factors or post-service noise exposure, or to a combination of all these factors.  

In January 2016, the RO again asked the same VA examiner to address the Veteran's lay statements regarding the onset of his bilateral hearing loss and the Board's prior concession of the Veteran's exposure to acoustic trauma.  However, the examiner did not thereafter specifically discuss the Veteran's lay statements or the conceded exposure to acoustic trauma, but simply stated that such did not affect his prior opinions from September 2014 and October 2015.  As such, the October 2015 and January 2016 opinions are inadequate to adjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss, and must again be remanded.  See Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who rendered the December 2015 and January 2016 opinions, or an equally qualified examiner, for an adequate addendum opinion regarding the Veteran's claim of entitlement to service connection for hypertension.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hypertension is related to his active service, including presumed exposure to herbicides.  

In rendering the above opinion, the examiner must specifically consider and discuss the 2008 NAS study and 2010 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

2.  Following the above development, if and only if the Veteran's hypertension is found to be related to his active service, schedule the Veteran for a VA eye examination with a properly qualified examiner.  The entire claims file, including this remand, must be reviewed by the examiner, and all required diagnostic tests must be conducted.  

The examiner must provide the following opinions, including a thorough rationale, to include reference to relevant evidence of record as appropriate:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed eye condition, including hypertensive retinopathy, is caused by his hypertension?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed eye condition, including hypertensive retinopathy, is aggravated by his hypertension?

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's eye condition, including hypertensive retinopathy, is aggravated by his hypertension, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's eye condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

3.  Following the above development, if and only if the Veteran's hypertension is found to be related to his active service, schedule the Veteran for a VA kidney examination with a properly qualified examiner.  The entire claims file, including this remand, must be reviewed by the examiner, and all required diagnostic tests must be conducted.  

The examiner must provide the following opinions, including a thorough rationale, to include reference to relevant evidence of record as appropriate:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed kidney condition is caused by his hypertension?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed kidney condition is aggravated by his hypertension?

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's kidney condition is aggravated by his hypertension, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's kidney condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

4.  Return the claims file to the VA examiner who rendered the September 2014, October 2015, and January 2016 opinions, or an equally qualified examiner, for an adequate addendum opinion regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran's entire claims file and a copy of this 4emand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his active service.  

In rendering the above opinion, the examiner must specifically consider and discuss in detail the Veteran's probative lay statements of bilateral hearing loss, the Veteran's conceded exposure to acoustic trauma during active service, and whether the Veteran's in-service audiometric test results require conversion from pre-November 1967 American Standards Association (ASA) standards to post-November 1967 International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  If such conversion is required, the examiner should perform any necessary conversion and then discuss whether the converted audiometric results indicate in-service hearing loss.  

Furthermore, in rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

5.  Thereafter, review the resulting opinions to ensure they are adequate to adjudicate the Veteran's related claims.  If any opinion is inadequate for any reason, take any corrective action warranted.  

6.  Readjudicate the Veteran's claims on appeal, including his intertwined service connection and TDIU claims.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and allow a reasonable opportunity to response before returning the matter to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


